DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 1/29/2021, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
 Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Claims 16-21, and 23 stand rejected. Claims 1-5, 9, 15, and 22 are cancelled. Claims 6-8, 10-14, and 24-25 are withdrawn. Claims 24-27 are newly added. Claims 6-8, 10-14, 16-21, and 23-27 are pending.
Claims 24-25 are newly added, however they depend upon withdrawn claim 6. As such, newly added claims 24-25 are considered withdrawn.

Response to Arguments
Applicant's arguments filed on 1/29/2021 have been fully considered, but notes that Applicant's arguments are directed to the claims as amended, and are thus moot since the rejection has been modified to meet the limitations of the amended claims.

Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-21, 23, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiaki et al (EP0331505; hereinafter “Yoshiaki”) in view of Antwiler (US5057226, Huang et al. (US2008/0035568; hereinafter “Huang”), and Tarumi et al. (US2006/0043007; hereinafter “Tarumi”).
Applicant’s claims are directed towards a method.
Regarding claims 16-21, and 23; Yoshiaki discloses a dialyzed liposome liquid producing method comprising: 
A) providing a liposome liquid producing apparatus including a production section (See Yoshiaki Pg4L7-18, Pg4L59-65, Fig. 1-2; liposome suspension sending pump 2 and liposome suspension sending pipes 3. The liposome leaves reservoir 1 through the pump 2 and pipe 3 and enters the dialyzer 4.), a dialyzer (See Yoshiaki Pg2L33-38, Fig. 1-2; dialyzer, purification of liposome compositions in an aqueous fluid containing drug-entrapping liposomes and an unentrapped drug), a collection section (See Yoshiaki Pg4L7-18, Fig. 1-2; liposome reservoir 1), a dialysate supply section (See Yoshiaki Pg4L7-18, Pg4L59-65, Fig. 1-2; dialyzing fluid-sending pipe 7 and pump 5), and a waste liquid container (See Yoshiaki Fig. 1-2, Pg4L7-18; dialyzing fluid reservoir 6 can be recycled if necessary after removal by adsorption of the drug, i.e. the container collects the filtered out material, and recycles it. Furthermore, the hollow fiber membrane of the dialyzer collects the drugs. Dialyzing fluid 6 is placed in the reservoir 6, and enters the dialyzer via inlet 8’ and exits via outlet 9’.);
B) producing a liposome liquid containing liposomes in the production section (See Yoshiaki Pg4L7-18, P2L36-38; method for purification of liposome compositions in an aqueous fluid containing drug-entrapping liposomes and an unentrapped drug. Purified liposome is recovered in the reservoir 1); 
C) dialyzing the produced liposome liquid by the dialyzer while supplying dialysate to the dialyzer by the dialysate supply section (See Yoshiaki P2L33-38, Pg4L7-18; using a dialyzer with hollow fibers to separate the drug-entrapped liposomes and the unentrapped drug. Dialyzing fluid 6 is placed in the reservoir 6, and enters the dialyzer via inlet 8’ and exits via outlet 9’)
D) collecting the dialyzed liposome liquid in the collection section (See Yoshiaki Pg4L7-18, P2L36-38; Purified liposome is recovered in the reservoir 1); and
E) collecting in the waste liquid container the dialysate that had passed through the dialyzer (See Yoshiaki Fig. 1-2, Pg4L7-18; dialyzing fluid reservoir 6 can be recycled if necessary after removal by adsorption of the drug, i.e. the container collects the filtered out material, and recycles it. Dialyzing fluid 6 is placed in the reservoir 6, and enters the dialyzer via inlet 8’ and exits via outlet 9’.),
J) the production section is connected to the first inlet (See Yoshiaki Fig. 1a/b, Pg4L7-18, P2L36-38; inlet 3’),
K) the collection section is connected to the first outlet (See Yoshiaki Fig. 1a/b, Pg4L7-18, P2L36-38; outlet 5’ that leads into reservoir 1),
L) the dialysate supply section is connected to the second inlet (See Yoshiaki Pg4L7-18, Pg4L59-65, Fig. 1-2; dialyzing fluid-sending pipe 7 and pump 5. The dialyzing fluid enters the dialyzer via inlet 8’.), and
M) the waste liquid container is connected to the second outlet (See Yoshiaki Pg4L7-18, Pg4L59-65, Fig. 1-2; dialyzing fluid exits via outlet 9’ and connects to dialyzing fluid reservoir 6 that can be recycled if necessary after removal by adsorption of the drug).
Yoshiaki further discloses that the dialyzer utilized to separate out the drug-entrapped liposomes may be of a hollow fiber-type dialyzer (See Yoshiaki P2L33-35), and that it is desirable to use a bundle of many hollow fibers (See Yoshiaki P3L59-60). 
Yoshiaki does not disclose wherein the dialyzer includes: F) a hollow fiber dialysis column including a hollow fiber membrane, a first flow channel that has a first inlet and first outlet and that allows a dialysis target as the liposome liquid to flow internally of the hollow fiber membrane from the first inlet to the first outlet of the first flow channel, and a second flow channel that has a second inlet and a second outlet and that allows the dialysate to flow externally of the hollow fiber membrane from the second inlet to the second outlet of the second flow channel; G) a liquid tubing section configured to tube the dialysis target to the first inlet of the first flow channel; and H) a flow rate changing section capable of changing a flow rate of the dialysis target at the dialysis target flowing out of the first outlet of the first flow channel, I) the flow rate changing section is a first pump that is disposed downstream of the first outlet of the first flow channel, that is connected to the first outlet of the first flow channel through a tube, and that tubes the dialysis target flowing out of the first outlet of the first flow channel downstream at a predetermined flow rate.
Antwiler relates to the prior art by processing blood components utilizing a dialysis method, and further discloses a dialyzer comprising: F) a hollow fiber dialysis column including a hollow fiber membrane, a first flow channel that has a first inlet and first outlet and that allows a dialysis target as the liposome liquid to flow internally of the hollow fiber membrane from the first inlet to the first outlet of the first flow channel (See Antwiler Fig. 1, C2L23-30; two fluid flows in the dialyzer 24 and are separated by semipermeable membrane 25. There are a plurality of hollow fibers providing a semi-permeable membrane defining the two flow paths.), and a second flow channel that has a second inlet and a second outlet and that allows the dialysate to flow externally of the hollow fiber membrane from the second inlet to the second outlet of the second flow channel (See Antwiler Fig. 1, C2L23-30; two fluid flows in the dialyzer 24 and are separated by semipermeable membrane 25. There are a plurality of hollow fibers providing a semi-permeable membrane defining the two flow paths.); and H) a flow rate changing section capable of changing a flow rate of the dialysis target at the dialysis target flowing out of the first outlet of the first flow channel (See Antwiler Fig. 1, C2L23-35; outlet of dialyzer 24 contains an outlet pump 28 that controls the solution leaving the dialyzer 24), I) the flow rate changing section is a first pump that is disposed downstream of the first outlet of the first flow channel, that is connected to the first outlet of the first flow channel through a tube (See Antwiler Fig. 1, C2L23-35; outlet of dialyzer 24 contains an outlet pump 28 that controls the solution leaving the dialyzer 24), that is connected to the outlet of the first flow channel through a tube (See Antwiler Fig. 1, C2L23-35; outlet of dialyzer 24 connects to the outlet pump 28 via a line or tubing where sensor 27 is attached to), and that tubes the dialysis target flowing out of the first outlet of the first flow channel downstream at a predetermined flow rate (See Antwiler Fig. 1, C2L23-35; outlet of dialyzer 24 contains an outlet pump 28 that controls the solution leaving the dialyzer 24).
Huang relates to the prior art by processing biological fluids using hollow fiber filters, and further discloses G) a liquid tubing section configured to tube the dialysis target to the first inlet of the first flow channel (See Huang Fig. 5, par. [115, 130-133]; the nanoporous ceramic tubes 130 utilized within filter module 100 to create a hollow fiber dialyzer. The tubing extend from inlet 112, and allows fluid to leave through outlet 122.). Additionally, the tubing section contains pores that allow a buffer solution introduced to pass through (See Huang Fig. 5, par. [132]; inlet 124 allows buffer solution to come into contact with the nano-porous ceramic tubes 130, and then exit the interior volume 110 from outlet 126.). Huang further indicates that the hollow fibers in a membrane plays an important role in mass transfer during hemodialysis. The hollow fibers contain pores that allow particular components of the fluid to transfer from the blood to the dialysate side of the membrane wall (See Huang par. [8]). 
Tarumi further relates to the prior art by indicating that the hollow fiber dialyzer utilizes multiple hollow fibers (i.e. many hollow fibers) that include many micropores that are located on the surfaces of the hollow fiber membrane (See Tarumi par. [31]). Tarumi also discloses that in blood dialysis, the typical hollow fiber is a blood purification membrane with small pores on its surface, which allows wastes in the blood flowing inside the hollow fiber to get discharged out into the return fluid. The blood that contains the waste must then be discharged again for purification, such blood-recirculation is not desirable because the purified blood is again extracorporeally circulated, and as a result, the volume of extracorporeal blood-circulation required to be purified is decreased so that purification efficiency is lowered (See Tarumi par. [4-5]). Tarumi’s hollow fiber membrane that is utilized with Tarumi’s apparatus allows for conventional blood purification device to employ sensors, blood circuit routes to detect a blood concentration, and further identify various blood concentrations to identify and accurately detect a blood recirculation parameter in order to further have a blood purification treatment more efficiently (See Tarumi par. [7-8]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claim invention to provide Yoshiaki’s method that is capable of utilizing hollow fiber membrane to separate out liposome entrapped in a drug with Antwiler’s hollow fiber dialysis unit containing multiple inlet and outlets along with a pump disposed downstream the outlet and Huang’s hollow fiber dialysis unit containing a center tube to transfer fluid to the inlet, since 1) Yoshiaki suggests that any hollow fiber-type of dialyzer is suitable for separating out the components and further indicates a desire to utilize many hollow fibers within the hollow fiber dialyzers (See Yoshiaki P3L59-60). 2) Antwiler and Huang’s hollow fiber dialysis unit discloses each of the claimed elements not disclosed in Yoshiaki, one of ordinary skill in the art could have identified Antwiler and Huang’s hollow fiber dialysis device as a suitable device prior to the effective filing date of the claimed invention, and one of ordinary skill prior to the effective filing date of the claimed invention would have recognized the capabilities or functions of the combination were predictable in providing an unexpected result of a system that would separate out particular components of a fluid (i.e. utilizing a membrane to selectively remove certain components) (See Huang par. [8]). 3) And is further evidenced by Tarumi that the hollow fiber dialyzer membrane of apparatus, that is further disclosed by the combination, can specifically allow for conventional blood purification device to employ sensors, blood circuit routes to detect a blood concentration, and further identify various blood concentrations to identify and accurately detect a blood recirculation parameter in order to further have a blood purification treatment more efficiently (See Tarumi par. [7-8]). Since Tarumi further indicates that typical hollow fiber is a blood purification membrane with small pores on its surface, which allows wastes in the blood flowing inside the hollow fiber to get discharged out into the return fluid. The blood that contains the waste must then be discharged again for purification, such blood-recirculation is not desirable because the purified blood is again extracorporeally circulated, and as a result, the volume of extracorporeal blood-circulation required to be purified is decreased so that purification efficiency is lowered (See Tarumi par. [4-5]).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Claim 17: The dialyzed liposome liquid producing method according to claim 16, wherein the liquid tubing section of the dialyzer is constituted by a second pump (See Tarumi Fig. 1, par. [31]; pump 3), a third pump causes the dialysate to flow in the second flow channel of the hollow fiber dialysis column in the dialyzer (See Tarumi Fig. 1-2, par. [35]; pump 8 will enact a pressure on the lines to move the fluid into the outlet port 2b), and in the dialyzing the produced liposome liquid, the first and second pumps are controlled such that the liposome liquid flowing out of the first outlet of the first flow channel has a predetermined concentration in a state in which the second pump causes the liposome liquid to flow in the first flow channel (See Tarumi Fig. 1-2; the duplex pump P working with the blood pump 3 will push the fluid to leave the inlet port 2a at a particular concentration, and flow from the blood pump into the duplex pump) and the third pump causes the dialysate to flow in the second flow channel (See Tarumi Fig. 1-2, par. [35]; pump 8 will enact a pressure on the lines to move the fluid into the outlet port 2b).  
Claim 18: The dialyzed liposome liquid producing method according to claim 17, wherein in the dialyzing the produced liposome, a concentration of the liposome liquid at the first outlet of the first flow channel is set lower than that at the first inlet of the first flow channel by controlling the first and second pumps such that the flow rate of the liposome liquid at the first outlet of the first flow channel is higher than that at the first inlet of the first flow channel (See Tarumi Fig. 1-2, par. [36]; the blood entering the inlet port 2a will have a particular concentration value. Once it leaves the inlet port it will travel through dialyzer 2 and contain a lower concentration value from being filtered by the hollow fiber membranes. Flow of pump 8 is at a higher rate, thus putting a higher force on the fluid leaving the inlet port 2a).  
Claim 19: The dialyzed liposome liquid producing method according to claim 17, wherein in the dialyzing the produced liposome liquid, a concentration of the liposome liquid at the first outlet of the first flow channel is set higher than that at the first inlet of the first flow channel by controlling the first and second pumps such that the flow rate of the liposome liquid at the first outlet of the first flow channel is lower than that at the first inlet of the first flow channel (See Tarumi Fig. 1-2; the blood entering the inlet port 2a will have a particular concentration value. Once it leaves the inlet port it will travel through dialyzer 2 and contain a higher concentration value from being filtered by the hollow fiber membranes. Flow of pump 8 may be at a lower rate than compared to the blood pump 3, thus a lower force on the fluid leaving the inlet port 2a).  
Claim 20: The dialyzed liposome liquid producing method according to claim 17, wherein in the dialyzing the produced liposome liquid, a concentration of the liposome liquid flowing out of the first outlet of the first flow channel is controlled by changing the flow rate of the liposome liquid at the first outlet of the first flow channel by the first pump while keeping the flow rate of the liposome liquid at the first inlet of the first flow channel constant by the second pump (See Tarumi Fig. 1-2, par. [36]; flow of pump 8 is at a higher rate, while the flow rate of the other pumps are not altered).  
Claim 21: The dialyzed liposome liquid producing method according to claim 17, wherein in the dialyzing the produced liposome liquid, a concentration of the liposome liquid is controlled by the first and second pumps in a state in which a flow rate of the dialysate at the second inlet of the second flow channel is higher than the flow rate of the liposome liquid at the first outlet of the first flow channel (See Tarumi Fig. 1-2, par. [36]; the fluid leaving the inlet 2a will travel through duplex pump P and pump 8. Pump 8 is activated at a higher rate than the other pumps, and thus enabling a higher flowrate through the inlet of the second flow channel 2b).
Claim 23: The dialyzed liposome liquid producing method according to claim 16, wherein in the dialyzer, the first outlet of the first flow channel is closer to the second inlet of the second flow channel than the first inlet of the first flow channel and the second outlet of the second flow channel (See Huang Fig. 5, par. [83-84]; outlet 122 of dialyzer 100 is closer to a second inlet 124 than it is to the inlet 112 and outlet 126. See Tarumi Fig. 1-2; the first blood outlet 2b is located near the dialyzer first inlet 2c. Dialyzer inlet 2c is closer to outlet 2b than blood inlet 2a. See Yoshiaki Fig. 1b, Pg4L7-12; there is an inlet 3’ and outlet 5’, and a dialysis inlet 8’ and dialysis outlet 9’. The outlet 5’ is closer to the second inlet 8’ compared to the outlet 9’ and inlet 3’), and the second outlet of the second flow channel is closer to the first inlet of the first flow channel than the first outlet of the first flow channel and the second inlet of the second flow channel (See Huang Fig. 5, par. [83-84]; the outlet 126 is closer to the inlet 112 than it is to the outlet 122 and inlet 124. See Tarumi Fig. 1-2; the second dialysis outlet 2d is located closer to first blood inlet 2a than it is to first blood outlet 2b. See Yoshiaki Fig. 1b, Pg4L7-12; there is an inlet 3’ and outlet 5’, and a dialysis inlet 8’ and dialysis outlet 9’. The outlet 9’ is closer to the inlet 3’ than it is to the outlet 5’ and inlet 8’).
Claim 26: The dialyzed liposome liquid producing method according to claim 16, wherein the production section, the hollow fiber dialysis column of the dialyzer, and the collection section are connected to one another in a sealed manner (See Yoshiaki Pg4L34-47, Fig. 1-2; the operation efficiency can be elevated by performing the production of a liposome composition in a through process in a closed system. Treatment can be done in a closed system by connecting the dialyzer directly to the liposome-producing apparatus.).
Claim 27: The dialyzed liposome liquid producing method according to claim 16, wherein the first pump is located at the tube between the first outlet and the collection section (See Antwiler Fig. 1, C2L23-35; the outlet pump 28 in Antwiler is located at the outlet of dialyzer 24, and further that controls the solution leaving the dialyzer 24. In combination, with Yoshiaki, the pump will move the solution leaving the dialyzer into the collection chamber of Yoshiaki, i.e. liposome reservoir 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Donovan Bui-Huynh/Examiner, Art Unit 1779


/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779